199 Mich. App. 188 (1993)
500 N.W.2d 748
ISBELL
v.
BRIGHTON AREA SCHOOLS
Docket No. 136310.
Michigan Court of Appeals.
Submitted December 10, 1992, at Lansing.
Decided April 5, 1993, at 10:30 A.M.
Thomas A. Fitchett, for the plaintiff.
McCririe, Cameron, Hanson & McCririe (by David K. Hanson and William D. McCririe) (O'Leary, O'Leary, Jacobs, Mattson & Perry, P.C., by John P. Jacobs, of Counsel), for the defendant.
Before: MICHAEL J. KELLY, P.J., and FITZGERALD and TAYLOR, JJ.
*189 TAYLOR, J.
Defendants appeal as of right a December 1990 order denying defendants' motion for summary disposition and granting plaintiff's motion for summary disposition, both brought pursuant to MCR 2.116(C)(10). We reverse.
During each semester of the 1988-89 school year, plaintiff's senior year at Brighton High School, plaintiff was absent without excuse on more than six occasions. She was denied course credit under the school's attendance policy, and was ultimately denied a diploma.
Plaintiff sued defendants alleging constitutional, contract, and tort theories, and also raising equitable claims. The trial court ruled that plaintiff lacked an adequate remedy at law and was entitled to equitable relief (issuance of a diploma) because the school attendance policy was unreasonable. Accordingly, the trial court granted plaintiff's (and denied defendants') motion for summary disposition.
Because we conclude that plaintiff is barred from equitable relief by the clean hands doctrine, we need not and do not reach the question whether defendants' attendance policy was reasonable.
One who seeks the aid of equity must come in with clean hands. This maxim is an integral part of any action in equity, and is designed to preserve the integrity of the judiciary. Stachnik v Winkel, 394 Mich. 375, 382, 386; 230 NW2d 529 (1975); Sands v Sands, 192 Mich. App. 698, 704; 482 NW2d 203 (1992). The Stachnik Court described the clean hands doctrine as
a self-imposed ordinance that closes the doors of a court of equity to one tainted with inequitableness or bad faith relative to the matter in which he seeks relief, however improper may have been the *190 behavior of the defendant. That doctrine is rooted in the historical concept of the court of equity as a vehicle for affirmatively enforcing the requirements of conscience and good faith. This presupposes a refusal on its part to be "the abettor of iniquity." [Stachnik, supra, p 382, quoting Precision Instrument Mfg Co v Automotive Maintenance Machinery Co, 324 U.S. 806, 814; 65 S. Ct. 993; 89 L. Ed. 1381 (1945).]
Plaintiff admittedly forged excuse notes, so she does not have clean hands.
In determining whether the plaintiffs come before this Court with clean hands, the primary factor to be considered is whether the plaintiffs sought to mislead or deceive the other party, not whether that party relied upon plaintiff's misrepresentations. [Stachnik, supra, p 387.]
Thus, it is plaintiff's deceit, not defendants' reliance on the forged notes, that determines whether the clean hands doctrine should be applied. As Justice COOLEY wrote:
[I]f there are any indications of overreaching or unfairness on [equity plaintiff's] part, the court will refuse to entertain his case, and turn him over to the usual remedies.[[1]]
We find that the clean hands doctrine applies to prevent plaintiff from securing the relief she requests. In view of our resolution of this matter, we do not reach the other issues raised.
Reversed.
NOTES
[1]  Rust v Conrad, 47 Mich. 449, 454; 11 N.W. 265 (1882), quoted by the Stachnik Court, 394 Mich. 387.